Pratt, J.
We concur in the views of the learned trial judge, who at trial term substantially held that, notwithstanding all inaccuracies, the agreement in question, taken as a whole, indicated the purpose of the contracting parties, namely, to supply water to the town in specified quantities through pipes and other means to be provided by the company for the lawful use mentioned *450in the statute under which the company was organized. It lias been found that the agreement was made in good faith; in other words, that there was no fraud in the transaction. We think this conclusion was clearly sustained by the evidence. Hot only so, but that a finding of fraud would have been against the clear weight of evidence. The terms of the agreement were all agreed upon before the question of commissioners’ compensation was mentioned. Under these circumstances, it becomes quite unnecessary to decide the question of the legality of the rate of compensation which was ultimately agreed on. It is obvious that the officers, in negotiating the terms of the agreement, could not have been influenced by the matter of their fees. We find no other question which seems to require attention. We therefore affirm the judgment, with costs.